DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to applicant’s arguments submitted on 07/06/2021, claims 1-15 are hereby examined on the merits. Claims 16-20 have been withdrawn. Election is made without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12-14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752).

Consider Claim 1, Connellan et al shows a tracking system (see figure 1), comprising: (a) A stylus comprising a light emitter (see figures 5A and 5B); (The second portion of the housing of the stylus may include a plurality of emitters or sensors configured for facilitating a tracking of the stylus device in three-dimensional space within the AR/VR environment).
(b) A head-mounted device comprising an optical sensor configured to detect the light emitter (see figures 6A-6C; paragraphs 3, 4, 38, 49-51); (The second portion of the housing may include a plurality of emitters or sensors configured for facilitating a tracking of the stylus device in three-dimensional space within the AR/VR environment).
However, Connellan et al does not specifically show a processor communicatively coupled to the optical sensor and configured to determine a position of the stylus based on detection of the light emitter.
In related art, Ikeda et al shows a processor communicatively coupled to the optical sensor and configured to determine a position of the stylus based on detection of the light emitter (see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ikeda et al into the teaching of Connellan et al in order to perform VR/AR tasks with accuracy (see Ikeda; paragraph 1).

(see figure 1), comprising:
(a) A stylus having an elongate body, a tip at an end of the elongate body (see figures 3A-3E).
(b) A head-mounted device comprising a display configured to present graphics to a user wearing the head-mounted device (see figures 6A-6C; paragraphs 3, 4, 38, 49-51); (The second portion of the housing may include a plurality of emitters or sensors configured for facilitating a tracking of the stylus device in three-dimensional space within the AR/VR environment).
However, Connellan et al does not specifically show a pair of light emitters longitudinally spaced apart on the elongate body, and an outward facing camera sensitive to the pair of light emitters, wherein the head-mounted device is configured to detect motion of the stylus in three-dimensional space based on detection of the pair of light emitters.  
In related art, Ikeda et al shows a pair of light emitters longitudinally spaced apart on the elongate body, and an outward facing camera sensitive to the pair of light emitters, wherein the head-mounted device is configured to detect motion of the stylus in three-dimensional space based on detection of the pair of light emitters (see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ikeda et al into the (see Ikeda; paragraph 1).

Consider Claim 2, Ikeda et al shows that the light emitter is a first light emitter; the stylus further comprises a second light emitter spaced apart from the first light emitter along a length of the stylus; and the processor is configured to determine an orientation of the stylus based on the first and second light emitters (see paragraphs 51 and 52); (The tracking component 305 may facilitate tracking (e.g., identification of position and/or orientation) of the stylus 300 in a VR/AR/MR environment. In some examples, the tracking component 305 may represent or include a light source (e.g., a single light-emitting diode ("LED") or group of LEDs that emits infrared or visible light), a light-reflective element for reflecting visible or infrared light, a magnetic field generator or sensor, or a physical feature with a known shape and orientation).

Consider Claim 5, Ikeda et al shows that the first and second light emitters are positioned at opposing end portions of the stylus  (see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment). 

(see paragraph 9); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment).

Consider Claim 9, Connellan et al shows that the head-mounted device is configured to display a virtual object at a position corresponding to the determined position of the stylus (figures 1, and 6A-6C; paragraphs 49 and 66); (As shown in FIG. 1, user 102 can manipulate stylus 110 with high precision due to its exceptional ergonomic properties that allow extended use and reduced fatigue).

Consider Claim 13, Ikeda et al shows that the pair of light emitters are configured to emit different spatial patterns of light, and the head-mounted device is configured to determine an orientation of the stylus based on the different spatial patterns (see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment).
(see figures 1, 2, and 7; paragraphs 9, 10, 26, 28, and 30); (The tracking component of the stylus may include at least one infrared light-emitting diode disposed on or within the elongated housing and the tracking subsystem may include an image sensor configured to capture the images of the stylus in the real-world environment). 

Consider Claim 15, Ikeda et al shows that the tip of the stylus is configured to contact a surface to provide input to the electronic system; the elongate body houses a battery for powering the pair of light emitters; and the elongate body is freely movable in three-dimensional space upon manipulation by a user (see figures 1, 3, and 4; paragraphs 75 and 76); (The stylus 600 may also include a power supply system 630 to provide electrical power to the various sensors and other electrical components of the stylus 600).

Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752) in view of Geller et al (Publication number: US 2016/0062492).


In related art, Geller shows that the first and second light emitters are configured to emit different wavelengths of light, and wherein the processor is configured to disambiguate the orientation of the stylus based on a relative position of the different emitted wavelengths (see figures 1, 2A-2C, and 5; paragraphs 65, 86 and 97); (during operation a digitizer system identifies a first and second area, e.g. distinct areas within which signals from a single stylus are received, where the first area receives a signal emitted from a tip transmitter and the second area receives one or more signals emitted from one or more transmitters distanced from the tip transmitter (block 504). One or more of the emitted signals have a frequency, amplitude and/or encoding that is different from a frequency, amplitude and/or encoding of another emitted signal, so that signals emitted from different transmitters can be distinguished from one another).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Geller into the teaching of Connellan and Ikeda in order to track geometric relationships between projected locations (see Geller; paragraphs 10 and 11).

Consider Claim 4, Connellan in view of Ikeda does not specifically show that the first and second light emitters are configured to emit different spatial patterns, and wherein 
In related art, Geller et al shows that the first and second light emitters are configured to emit different spatial patterns, and wherein the processor is configured to disambiguate the orientation of the stylus based on a relative position of the different spatial patterns (see figures 1, 2A-2C, and 5; paragraphs 65, 86 and 97); (during operation a digitizer system identifies a first and second area, e.g. distinct areas within which signals from a single stylus are received, where the first area receives a signal emitted from a tip transmitter and the second area receives one or more signals emitted from one or more transmitters distanced from the tip transmitter (block 504). One or more of the emitted signals have a frequency, amplitude and/or encoding that is different from a frequency, amplitude and/or encoding of another emitted signal, so that signals emitted from different transmitters can be distinguished from one another).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Geller into the teaching of Connellan and Ikeda in order to track geometric relationships between projected locations (see Geller; paragraphs 10 and 11).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752) in view of Ozoemenam et al (Publication number: US 2016/0334891).

In related art, Ozoemenam et al shows that the light emitter is configured to emit a series of dots arranged about a circumference of the stylus, and the processor is configured to detect rotation of the stylus about a longitudinal axis thereof based on detection of the series of dots (see figures 5 and 7; paragraphs 55 and 56); (An LED or an array of LEDs may light up in the shade of green that was captured, so a user has immediate visual feedback on the results. A color band 513 is provided that is placed around a circumference of stylus 500 to allow easy viewing).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ozoemenam et al into the teaching of Connellan and Ikeda in order to accurately capture a color value (see Ozoemenam et al; paragraphs 9 and 10).

Consider Claim 7, Connellan in view of Ikeda et al does not specifically show that the light emitter is configured to emit a pattern that varies about a circumference of the stylus, and the processor is configured to determine an angular position of the stylus based on the pattern.  
In related art, Ozoemenam et al shows that the light emitter is configured to emit a pattern that varies about a circumference of the stylus, and the processor is configured to determine an angular position of the stylus based on the pattern (see figures 5 and 7; paragraphs 55 and 56); (An LED or an array of LEDs may light up in the shade of green that was captured, so a user has immediate visual feedback on the results. A color band 513 is provided that is placed around a circumference of stylus 500 to allow easy viewing).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ozoemenam et al into the teaching of Connellan and Ikeda in order to accurately capture a color value (see Ozoemenam et al; paragraphs 9 and 10).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Connellan et al (Publication number: US 2020/0042111) in view of Ikeda et al (Publication number: US 2019/0369752) in view of Mandella et al (Publication number: US 2016/0267720).

Consider Claims 10 and 11, Connellan et al in view of Ikeda et al does not specifically show that the stylus further comprises a camera configured to detect the head-mounted device, wherein the head-mounted device comprises a light emitter, the camera of the stylus is configured to detect the light emitter of the head-mounted device, and the processor is further configured to determine the position of the stylus based on detection of the light emitter of the head-mounted device.  
In related art, Mandella et al shows that the stylus further comprises a camera configured to detect the head-mounted device, wherein the head-mounted device comprises a light emitter, the camera of the stylus is configured to detect the light (see paragraphs 249 and 250).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Mandella into the teaching of Connellan et al in view of Ikeda in order to provide stereoscopic view to the user (see Mandella; paragraphs 249 and 250).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/20/2021